In a proceeding to invalidate petitions designating Irwin Zucker as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the State Senate from the 20th Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 18, 1980 which, inter alia, granted the application. Appeal dismissed, without costs or disbursements. The appeal was abandoned. No papers were submitted to this court and no one appeared for the appellant. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.